IN THE SUPREME COURT OF THE STATE OF WASHINGTON


                          )
In the Matter of the Detention of
M.W. and W.D.,            )
                          )
         Respondents,     )                         No. 90570-3
                          )
v.                        )                         ENBANC
                          )
DEPARTMENT OF SOCIAL AND )
HEALTH SERVICES, STATE OF )
WASHINGTON, and WESTERN   )
STATE HOSPITAL,           )
                          )
         Petitioners.     )                         Filed        JUN 0 9 2G16
_______________________)
       FAIRHURST, J.-We accepted discretionary review of this case after the

superior court commissioner declared a 2013 amendment to the involuntary

treatment act (ITA) unconstitutional. The statutory provision at issue, former RCW

71.05.320(3)(c)(ii) (2013), 1 modifies the procedure for recommitting a narrow

subset of mentally ill individuals-those found incompetent to stand trial for violent

felony charges-to additional 180-day periods of involuntary treatment.




       1
        The 2013 statute at issue remains effective in substance, but it has been amended, and the
provision is now located at RCW 71.05.320(4)(c)(ii).
In the Matter of the Det. ofM W & WD., No. 90570-3

      The trial court commissioner held that former RCW 71.05.320(3)(c)(ii) is

unconstitutional on multiple grounds, including substantive and procedural due

process, vagueness, equal protection, and the right to a jury trial. We reverse the trial

court and uphold the constitutionality of former RCW 71.05.320(3)(c)(ii).

                                  I. BACKGROUND

A.     Statutory scheme

       Chapter 71.05 RCW governs the involuntary treatment and civil commitment

of mentally ill individuals. When a court declares that an individual is incompetent

to stand trial for felony charges, the charges against that person are dismissed

without prejudice and the person must undergo a mental health evaluation for civil

commitment and treatment. Former RCW 10.77.086(4) (2013). The civil

commitment scheme for these individuals generally involves short-term periods of

confinement, with the option for the State to petition for additional terms by the

expiration of each period of confinement.

       In 2013, H.B. 1114 amended portions of the ITA that govern this process,

including adding former RCW 71.05.320(3)(c)(ii), which alters the recommitment

process for that subset of individuals who are incompetent to stand trial for violent

felony charges. ENGROSSED SECOND SUBSTITUTE H.B. 1114, 63rd Leg., Reg. Sess.

(Wash. 2003).




                                            2
In the Matter of the Det. of M W. & W.D., No. 90570-3

      The State may initially petition for up to 180 days of treatment for individuals

found incompetent to stand trial for felony charges. RCW 71.05.280(3), .290(3). The

State must prove that "as a result of a mental disorder, [the person] presents a

substantial likelihood of repeating similar acts." RCW 71.05.280(3). If the person is

charged with a felony classified as violent, the 2013 amendments require the court

to "determine whether the acts the person committed constitute a violent offense

under RCW 9.94A.030." RCW 71.05.280(3)(b).

       After this initial 180-day commitment term, the State may file a new petition

for an additional 90 or 180 days of involuntary treatment based on the grounds set

forth in RCW 71.05.280. Prior to 2013, this provision set forth four grounds for

recommitment. 2 All involved a full evidentiary hearing to determine if




       2
        Former RCW 71.05.280 (2008) provided four grounds for recommitment under RCW
71.05.320:
                (1) Such person after having been taken into custody for evaluation and
       treatment has threatened, attempted, or inflicted: (a) Physical harm upon the person
       of another or himself or herself, or substantial damage upon the property of another,
       and (b) as a result of mental disorder presents a likelihood of serious harm; or
                (2) Such person was taken into custody as a result of conduct in which he
       or she attempted or inflicted physical harm upon the person of another or himself
       or herself, or substantial damage upon the property of others, and continues to
       present, as a result of mental disorder, a likelihood of serious harm; or
                (3) Such person has been determined to be incompetent and criminal
       charges have been dismissed pursuant to RCW 10.77.086(4), and has committed
       acts constituting a felony, and as a result of a mental disorder, presents a substantial
       likelihood of repeating similar acts. In any proceeding pursuant to this subsection
       it shall not be necessary to show intent, willfulness, or state of mind as an element
       of the crime; or
                (4) Such person is gravely disabled.
                                               3
In the Matter of the Det. of M W. & W.D., No. 90570-3

recommitment is warranted. See RCW 71.05.310. The 2013 amendment at issue in

this case alters that procedure for a small group of individuals.

      Former RCW 71.05.320(3)(c)(ii? provides a special procedure for petitioning

for the continued commitment of individuals incompetent to stand trial when the




      3
        Former RCW 71.05.320 provides:
               (3) The person shall be released from involuntary treatment at the expiration
       of the period of commitment imposed under subsection (1) or (2) of this section
       unless the superintendent or professional person in charge of the facility in which
       he or she is confined, or in the event of a less restrictive alternative, the designated
       mental health professional, files a new petition for involuntary treatment on the
       grounds that the committed person:
               (a) During the current period of court ordered treatment: (i) Has threatened,
       attempted, or inflicted physical harm upon the person of another, or substantial
       damage upon the property of another, and (ii) as a result of mental disorder or
       developmental disability presents a likelihood of serious harm; or
               (b) Was taken into custody as a result of conduct in which he or she
       attempted or inflicted serious physical harm upon the person of another, and
       continues to present, as a result of mental disorder or developmental disability a
       likelihood of serious harm; or
               (c)(i) Is in custody pursuant to RCW 71.05 .280(3) and as a result of mental
       disorder or developmental disability continues to present a substantial likelihood of
       repeating acts similar to the charged criminal behavior, when considering the
       person's life history, progress in treatment, and the public safety.
               (ii) In cases under this subsection where the court has made an affirmative
       special finding under RCW 71.05.280(3)(b), the commitment shall continue for up
       to an additional one hundred eighty day period whenever the petition presents prima
       facie evidence that the person continues to suffer from a mental disorder or
       developmental disability that results in a substantial likelihood of committing acts
       similar to the charged criminal behavior, unless the person presents proof through
       an admissible expert opinion that the person's condition has so changed such that
       the mental disorder or developmental disability no longer presents a substantial
       likelihood of the person committing acts similar to the charged criminal behavior.
       The initial or additional commitment period may include transfer to a specialized
       program of intensive support and treatment, which may be initiated prior to or after
       discharge from the state hospital; or
                (d) Continues to be gravely disabled.
                If the conduct required to be proven in (b) and (c) of this subsection was
       found by a judge or jury in a prior trial under this chapter, it shall not be necessary
       to prove such conduct again.
                                                  4
In the Matter of the Det. of M W. & W.D., No. 90570-3

court has determined they committed an act constituting a violent felony. Unlike

other proceedings under the ITA that proceed directly to a full evidentiary hearing

upon the State's petition for recommitment, the new process begins with a

preliminary hearing before a full evidentiary hearing is warranted.

      In the new preliminary hearing, a superior court commissioner determines if

the State's petition meets its initial burden. The State has the burden of presenting

prima facie evidence that "the person continues to suffer from a mental disorder or

developmental disability that results in a substantial likelihood of committing acts

similar to the charged criminal behavior." Former RCW 71.05.320(3)(c)(ii). The

State must show this evidence through two affidavits as required by former RCW

71.05.290(2)(e) (2009), which lists the health care providers qualified to support the

additional confinement and states that they must "describe in detail" the facts

justifying recommitment and analyze less restrictive alternatives.

      If the State fails to meet this burden, then the petition will be dismissed and

the person is released unless the State can proceed on alternative grounds for

recommitment. If the State satisfies its burden, then the individual may rebut the

State's showing by presenting "proof through an admissible expert opinion that the

person's condition has so changed such that the mental disorder or developmental

disability no longer presents a substantial likelihood of the person committing acts

similar to the charged criminal behavior." Former RCW 71.05.320(3)(c)(ii). If the


                                          5
In the Matter ofthe Det. of M W & WD., No. 90570-3

individual fails to rebut the State's evidence, then the court will order an additional

period of 180 days of commitment. If the individual does present such evidence,

then they proceed to a full evidentiary hearing with the same procedural mechanisms

and safeguards as other evidentiary hearings under the ITA. It remains the State's

burden to prove recommitment for an additional 180-day period is warranted

through clear, cogent, and convincing evidence; otherwise, the person is released.

See RCW 71.05.310 (noting the State bears the burden of proof by clear, cogent, and

convincing evidence); former RCW 71.05.320(3) ("The person shall be released

from involuntary treatment at the expiration of the period of commitment" unless

the proper mental health professional "files a new petition for involuntary

treatment.").

B.     Factual and procedural history

       The respondents' cases are unrelated, but they were consolidated because they

both challenged the constitutionality of recommitment under former RCW

71.05.320(3)(c)(ii). 4 M.W. was charged with felony assault in the second degree

when he attacked another patient at N avos psychiatric hospital, stomping on his head




       4
         Although the initial stages of their recommitment proceedings were tried separately,
M. W. 's and W .D.'s procedural history is discussed together due to the similarity of their respective
cases.
                                                  6
In the Matter of the Det. of M W. & W.D., No. 90570-3

three times. W.D. was charged with felony assault in the second degree when he

punched a stranger in the face with no warning or provocation.

      Both men's charges were dismissed without prejudice after a judge

determined that they were incompetent to stand trial and their competency could not

be restored. In each case, the court ordered mental health evaluations under former

RCW 10.77.086(4) to determine if they should be involuntarily committed. The

State petitioned for civil commitment on three statutory grounds: RCW 71.05.280(2)

(taken into custody as a result of attempting to or inflicting physical harm on another

and continuing to present a likelihood of serious harm as a result of a mental

disorder), (3) Gudge found them incompetent to stand trial for violent felony charges

and that as a result of a mental disorder, they continued to present a substantial

likelihood of repeating similar acts), and (4) (gravely disabled).

      M.W. and W.D. each stipulated to commitment for a 180-day period and

waived their right to a full evidentiary hearing. The trial court committed M.W. and

W.D. to Western State Hospital for 180 days of involuntary treatment on multiple

grounds, including RCW 71.05.280(3). The court also made a special finding in each

case pursuant to RCW 71.05.280(3) that the person had committed acts constituting

assault in the second degree, which is a violent felony under RCW 9.94A.030.

       Leading up to the expiration of the initial period of involuntary commitment,

the State petitioned for an additional 180-day period of involuntary treatment,


                                           7
In the Matter of the Det. of M W. & W.D., No. 90570-3

implicating the new procedure at issue in this case. The State alleged two grounds

for recommitment: RCW 71.05.280(4) (gravely disabled) and (3) (incompetent

person charged with a violent felony who continues to present a substantial

likelihood of repeating similar acts). The latter ground triggers the provision at issue,

former RCW · 71.05.320(3)(c)(ii), which provides a special procedure for

recommitting individuals subject to a judge's special finding under RCW

71.05.280(3)(b) that they committed a violent felony.

      M.W. and W.D. each filed a motion in response to the State's petition for

continued confinement that challenged the constitutionality of former RCW

71.05.320(3)(c)(ii). The trial court then consolidated their cases.

       The superior court commissioner declared former RCW 71.05.320(3)(c)(ii)

unconstitutional on multiple grounds: substantive and procedural due process,

vagueness, equal protection, and the right to a jury trial. The court ordered the

recommitment process to proceed without the unconstitutional provision. M.W. and

W.D then received full evidentiary hearings assessing their eligibility for further

involuntary treatment and were each recommitted to an additional 180-day period

on other grounds.

       The parties agreed and the trial court stipulated to discretionary review in the

Court of Appeals, which then transferred the case to us. Commissioner Pierce

accepted review. The American Civil Liberties Union of Washington, Disability


                                            8
In the Matter of the Det. of M W. & W.D., No. 90570-3

Rights Washington, and Washington Defender Association filed a joint amicus brief

supporting M.W.'s and W.D.'s positions.

                                     II. ISSUES

      A. Should we decide the merits of M.W. 's and W.D. 's claims because

although technically moot, they are matters of continuing and substantial public

interest?

      B. Does former RCW 71.05.320(3)(c)(ii) violate substantive due process?

      C. Does former RCW 71.05.320(3)(c)(ii) violate procedural due process?

      D. Is former RCW 71.05.320(3)(c)(ii) unconstitutionally void for vagueness?

      E. Does former RCW 71.05.320(3)(c)(ii) violate the right to a trial by jury?

       F. Does former RCW 71.05.320(3)(c)(ii) violate equal protection?

                                   III. ANALYSIS

       The trial court commissioner declared that former RCW 71.05.320(3)(c)(ii)

violated multiple constitutional provisions, including substantive and procedural due

process, vagueness, equal protection, and the right to a jury trial. We review

constitutional questions de novo, with a presumption that they are constitutional.

City of Bothell v. Barnhart, 172 Wash. 2d 223, 229, 257 P.3d 648 (2011). The party

challenging a statute has the burden of proving it is unconstitutional. !d. Generally,

parties may challenge a statute as unconstitutional facially or as applied to them. City

ofRedmondv. Moore, 151 Wn.2d 664,668,91 P.3d 875 (2004). We reverse the trial


                                           9
In the Matter of the Det. of M W. & W.D., No. 90570-3

court because M.W. and W.D. fail to prove that former RCW 71.05.320(3)(c)(ii) is

unconstitutional, either facially or as applied to them, 5 particularly when we construe

the statute in light of two relevant canons of construction-our duty to read statutory

provisions within their broader context and our duty to construe statutes to preserve

their constitutionality.

A.     We will address the merits ofM.W.'s and W.D.'s claims because they are of
       continuing and substantial public interest

       We first decide whether this case warrants our review under the mootness

doctrine. A case is moot when "the court can no longer provide effective relief."

State v. Hunley, 175 Wash. 2d 901, 907, 287 P.3d 584 (2012). But we have discretion

to review cases that are technically moot if we determine they involve issues of

continuing and substantial public interest. State v. Beaver, 184 Wash. 2d 321, 330, 358
P.3d 385 (2015) (citing Sorenson v. City of Bellingham, 80 Wash. 2d 547, 558, 496
P.2d 512 (1972)). Courts look to three factors when considering whether a case fits

the continuing and substantial public interest exception: "'[(1)] the public or private

nature of the question presented, [(2)] the desirability of an authoritative

determination for the future guidance of public officers, and [(3)] the likelihood of

future recurrence of the question."' Hunley, 175 Wash. 2d at 907 (alterations in



       5
         M. W.' s and W .D.'s as-applied challenge does not significantly differ from their facial
challenge because the statute was never actually applied to them; once the trial court commissioner
declared former RCW 71.05.320(3)(c)(ii) unconstitutional, their recommitment proceeded on
different grounds.
                                                10
In the Matter of the Det. of M W. & W.D., No. 90570-3

original) (internal quotation marks omitted) (quoting In re Pers. Restraint of

Mattson, 166 Wash. 2d 730, 736,214 P.3d 141 (2009)).

      The parties agree that this case is technically moot because M.W. and W.D.

were recommitted on alternative statutory grounds. They ask us to review the merits

under the substantial public interest exception.

      We have recognized other situations where it is in the continuing and

substantial public interest to review cases involving civil commitment, even when

technically moot. See, e.g., In re Det. of Swanson, 115 Wash. 2d 21, 25, 804 P.2d 1

(1990) ('" [T]he need to clarify the statutory scheme governing civil commitment is

a matter of continuing and substantial public interest."' (internal quotation marks

omitted) (quoting In re Det. ofLaBelle, 107 Wn.2d 196,200,728 P.2d 138 (1986)));

Beaver, 184 Wash. 2d at 331.

      The issues presented in this case satisfy the public interest exception to the

mootness doctrine. First, the questions presented are public in nature because they

involve significant constitutional questions and statutory interpretation. Beaver, 184
Wash. 2d at 331. Second, our resolution of this case would provide guidance for future

public officials implementing the ITA. I d. Third, this issue is likely to recur because
                                         .
the period of commitment is short ( 180 days) and the State may petition for another

term at the end of that period if the patients are not eligible for release. Therefore,




                                             11
In theMatteroftheDet. ofMW. & W.D., No. 90570-3

we proceed to the merits of this case as a matter of continuing and substantial public

interest.

B.     Former RCW 71.05.320(3)(c)(ii) does not violate substantive due process

       Substantive due process "requires that the nature of commitment bear some

reasonable relation to the purpose for which the individual is committed." Foucha

v. Louisiana, 504 U.S. 71, 79, 112 S. Ct. 1780, 118 L. Ed. 2d 437 (1992). Civil

commitment must be based on findings of both mental illness and dangerousness in

order to satisfy substantive due process. In re Pers. Restraint of Young, 122 Wash. 2d
1, 27, 857 P.2d 989 (1993) (citing Foucha, 504 U.S. 71). Because civil commitment

laws deprive individuals of their fundamental right to liberty, they must be narrowly

tailored to serve compelling government interests. !d. at 26.

       The State relies on State v. McCuistion, 174 Wn.2d 369,275 P.3d 1092 (2012)

to support the constitutionality of former RCW 71.05.320(3)(c)(ii). McCuistion

addresses petitions for release of sexually violent predators under chapter 71.09

RCW. The State argues that the process for recommitting violent individuals subject

to former RCW 71.05.320(3)(c)(ii) is at least as protective as the continued

commitment procedure for sexually violent predators that we upheld in McCuistion.

McCuistion, relying on prior cases from this court and the United States Supreme

Court, recognized that substantive due process requires only "periodic review of the

patient's suitability for release" in the sexually violent predator context, and that any


                                           12
In the Matter of the Det. of M W. & W.D., No. 90570-3

additional protections went above and beyond the State's constitutional obligations

to respect liberty interests of those subject to involuntary treatment.Id. at 385.

      M.W. and W.D. counter that McCuistion is inapplicable to proceedings under

chapter 71.05 RCW. We agree that McCuistion does not control here. We have

recognized that there are good reasons to distinguish sexually violent predators

committed under chapter 71.09 RCW from mentally ill individuals committed under

chapter 71.05 RCW. See, e.g., Young, 122 Wash. 2d at 44-45; In re Det. of Morgan,

180 Wash. 2d 312, 330 P.3d 774 (2014). For instance, the statutory commitment

schemes are different, the individuals' treatment needs are distinct, and the state

interests involved do not always overlap. Therefore, we evaluate the constitutionality

of former RCW 71.05.320(3)(c)(ii) independently of McCuistion.

       The ITA serves a number of important governmental interests. M.W. and

W.D. point out that the purpose of the ITA is to prevent indefinite, involuntary

commitment of mentally ill individuals. Former RCW 71.05.01 0(1) (1998). But the

ITA is also intended to serve other governmental interests that support the State's

position, including protecting public safety and providing continuing and

appropriate treatment for individuals with serious mental disorders. Former RCW

71.05.010(2), (7). "[T]he State has a legitimate interest under its police and parens

patriae powers in protecting the community from the dangerously mentally ill and

in providing care to those who are unable to care for themselves." LaBelle, 107


                                           13
In the Matter ofthe Det. ofM W. & W.D., No. 90570-3

Wn.2d at 201; Addington v. Texas, 441 U.S. 418, 426, 99 S. Ct. 1804, 60 L. Ed. 2d
323 (1979).

      When the legislature amended the ITA in 2013, it made specific findings

about the need to further protect the public from certain violent mentally ill

individuals. The legislature recognized that violent felony offenders who were

deemed incompetent to stand trial fell into a gap in the statutory system. Both of the

"primary statutory mechanisms designed to protect the public from violent

behavior"-criminal commitment or long-term civil commitment as not guilty by

reason of insanity-are not available to individuals who are incompetent to stand

trial. LAws OF 2013, ch. 289, § 1. Instead, these individuals were subject to the series

of short-term civil commitments under the pre-2013 ITA. The 2013 amendments

were designed to protect public safety from violent acts and provide proper treatment

for people charged with these acts who were found incompetent to stand trial. Both

of these interests qualify as compelling under substantive due process. See, e.g.,

Labelle, 107 Wash. 2d at 201.

       M.W. and W.D. assert that former RCW 71.05.320(3)(c)(ii) is not narrowly

tailored to serve compelling state interests. They believe the most important state

interests involved in the ITA are the prevention of indefinite confinement of

mentally ill individuals and encouraging treatment in the community. Former RCW

71.05.010(1), (6). M.W. and W.D. argue that former RCW 71.05.320(3)(c)(ii) does


                                           14
In the Matter of the Det. of M W. & W.D., No. 90570-3

not serve these goals because it makes the process easier for the State to recommit

certain mentally ill people, possibly indefinitely.

      This argument mischaracterizes the civil commitment scheme under the ITA.

Unlike civil commitment for sexually violent predators, which provides a single

indefinite term of commitment with the possibility to petition for earlier release, the

ITA allows only short periods of confinement (no more than 180 days).

At the expiration of each period, the burden is on the State to bring a new petition

for an additional commitment period. If the State declines to do so or does not meet

its burden, the individual is automatically released. Former RCW 71.05.320(3)(c)(ii)

does nothing to change this structure. While the new provision alters the process for

when and how to present evidence for recommitment of certain individuals, it does

not invert the civil treatment scheme into indefinite commitment. By retaining the

system of short periods of confinement with the burden on the State to request and

prove recommitment is warranted at the end of each period, former RCW

71.05.320(3)(c)(ii) is narrowly tailored to serve the goal of preventing the indefinite

commitment of mentally ill individuals. Moreover, the ITA serves the state interest

of encouraging community treatment by requiring every petition, including those

filed under former RCW 71.05.320(3)(c)(ii), to explain whether less restrictive

alternative placements are appropriate. RCW 71.05.290(2).




                                           15
In theMatteroftheDet. ofMW. & W.D., No. 90570-3

      As for the State's asserted interests in protecting the public from serious

violent actions of mentally ill individuals, M.W. and W.D. assert that former RCW

71.05 .320(3 )(c)(ii) is not narrowly tailored to fit those ends.

       We conclude that former RCW 71.05.320(3)(c)(ii) is appropriately tailored to

satisfy compelling state interests in protecting public safety and ensuring appropriate

treatment for certain mentally ill individuals. The 2013 amendments to the ITA are

tailored to serve a very particular group in need of proper care who pose a unique

threat to public safety-mentally ill patients found incompetent to stand trial for

violent felonies when a judge has made a special finding that they committed the

violent act. The recommitment process under former RCW 71.05.320(3)(c)(ii) is

designed to protect the public safety by ensuring these particular individuals can

remain in treatment for an additional six months when the State requests an

additional term of commitment and proves that the individuals continue to pose a

high risk of committing similar violent conduct as a result of their mental illness.

       Former RCW 71.05.320(3)(c)(ii) serves the two touchstones of substantive

due process relevant to the civil commitment process-ensuring initial and

continued confinement is predicated on an individual's mental illness and

dangerousness. Foucha, 504 U.S. at 76. In every petition for 180 days of civil

commitment under the ITA, whether for initial or continued confinement, the State

bears the burden of demonstrating the person's mental illness and dangerousness.


                                             16
In the Matter of the Det. of M W. & W.D., No. 90570-3

The petition must include two affidavits from a list of qualified mental health

professionals who assert facts demonstrating "the person continues to suffer from a

mental disorder or developmental disability that results in a substantial likelihood of

committing acts similar to the charged criminal behavior," among other

requirements. Former RCW 71.05.320(3)(c)(ii); former RCW 71.05.290(2). Former

RCW 71.05.3 20(3 )( c)(ii) is subject to these petition requirements, which help ensure

only individuals who are mentally ill and dangerous are eligible for additional

confinement.

      We hold that former RCW 71.05.320(3)(c)(ii) satisfies substantive due

process.

C.    Former RCW 71.05.320(3)(c)(ii) does not violate procedural due process

       Procedural due process requires that the government provide proper notice

and the opportunity to be heard when it seeks to deprive an individual of a protected

interest. Beaver, 184 Wash. 2d at 336. We review the constitutionality of the ITA's

procedures under the three-part balancing test from Mathews v. Eldridge, 424 U.S.
319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 14 (1976). See In re Harris, 98 Wash. 2d 276,

285, 654 P.2d 109 (1982). Those factors consist of:

       First, the private interest that will be affected by the official action;
       second, the risk of an erroneous deprivation of such interest through the
       procedures used, and the probable value, if any, of additional or
       substitute procedural safeguards; and finally, the Government's
       interest, including the function involved and the fiscal and


                                           17
In the Matter of the Det. of M W. & W.D., No. 90570-3

      administrative burdens that the additional or substitute procedural
      requirement would entail.

Mathews, 424 U.S. at 335.

      1.     Private interests weigh in favor of M W. and W.D.

      Both parties agree that civil commitment schemes involve a "'massive

curtailment of liberty."' LaBelle, 107 Wash. 2d at 204 (internal quotation marks

omitted) (quoting Harris, 98 Wash. 2d at 283); see also Addington, 441 U.S. at 425

("[C]ivil commitment for any purpose constitutes a significant deprivation of liberty

that requires due process protection."). Therefore, this factor weighs in favor of

M.W. and W.D. The parties' procedural due process dispute focuses on the second

Mathews factor.

      2.      The parties dispute the risk of erroneous deprivation and value of
              additional procedural safeguards

      Former RCW 71.05.320(3)(c)(ii) requires two preliminary steps before a full

evidentiary hearing on a 180-day recommitment is warranted for individuals found

incompetent to stand trial for violent felony offenses. 6 First, the State must file a

petition presenting "prima facie evidence that the person continues to suffer from a

mental disorder or developmental disability that results in a substantial likelihood of

committing acts similar to the charged criminal behavior." Former RCW


       6
        The State again urges us to compare the recommitment procedure under former RCW
71.05.320(3)(c)(ii) to the sexually violent predator procedure we upheld as constitutional in
McCuistion. However, McCuistion does not control proceedings under the IT A; therefore, we
independently evaluate whether former RCW 71.05.320(3)(c)(ii) violates procedural due process.
                                             18
In the Matter of the Det. of M W & WD., No. 90570-3

71.05.320(3)(c)(ii). The State's petition must include two affidavits from qualified

health care providers who must "describe in detail" the facts justifying

recommitment, analyze less restrictive alternatives, and state their willingness to

testify to these facts. Former RCW 71.05.290. Second, if the State meets this burden,

then the individual must present "proof through an admissible expert opinion that

the person's condition has so changed such that the mental disorder or

developmental disability no longer presents a substantial likelihood of the person

committing acts similar to the charged criminal behavior." Former RCW

71.05.320(3)(c)(ii). If both parties meet their initial burden, then they proceed to a

full evidentiary hearing.

      The superior court commissioner held that former RCW 71.05.320(3)(c)(ii) is

unconstitutional under procedural due process for two main reasons. First, the

commissioner stated that the statute impermissibly shifts the burden of proof from

the State to the individual. Second, the commissioner found that former RCW

71.05.320(3)(c)(ii) unconstitutionally denies individuals the rights of a full judicial

hearing, including the right to confront and cross-examine witnesses and evidence,

the right to be proceeded against according to the Rules of Evidence, the statutory

right to remain silent, and the right to treatment in the least restrictive environment.

The superior court commissioner seemed to read former RCW 71.05 .320(3)(c)(ii) in

isolation and consider the due process implications only at the prima facie stage of


                                           19
In theMatteroftheDet. ofMW. & W.D., No. 90570-3

recommitment. But when the provision is properly read in its statutory context,

which provides significant procedural protections to lessen the risk of erroneous

recommitment, this factor weighs in favor of upholding the violent felony

recommitment scheme as constitutional.

      Former RCW 71.05.320(3)(c)(ii) does not relieve the State of its burden of

proof in recommitment proceedings; it merely shifts a burden of production at a

preliminary stage of the proceedings. M.W. and W.D. focus on the statutory

language of former RCW 71.05.320(3)(c)(ii) that requires an individual to present

"proof'' through an admissible expert opinion that they no longer meet the

requirements of commitment before they receive an evidentiary hearing. See former

RCW 71.05.320(3)(c)(ii) (requiring recommitment for 180 days if the State meets

its prima facie burden, "unless the person submits proof through an admissible

expert opinion that the person's condition has so changed ... "). They assert this

"turns the concept of due process on its head" by shifting the burden of proof to the

committed party. Br. ofResp't at 33. But the State contends, and we agree, that an

individual need only produce such evidence to receive a hearing; the purpose of the

hearing is then to weigh the parties' evidence. Moreover, at all times the State has

the burden of proof; the individual need meet only a burden of coming forward with

any admissible expert opinion explaining that the individual is no longer




                                         20
In theMatteroftheDet. ofMW. & W.D., No. 90570-3

substantially likely to commit violent acts as a result of a mental disorder. 7 Former

RCW 71.05.320(3)(c)(ii).

      The standard of proof the State must meet to recommit an individual also

lowers the risk of erroneous deprivations of liberty. Due process requires that the

State must bear the burden of civilly committing an individual by the standard of

proof of clear, cogent, and convincing evidence. Born v. Thompson, 154 Wash. 2d 749,

761, 117 P.3d 1098 (2005). It is clear from the language ofthe statute that the State

must satisfy this burden for a judge to order recommitment after a full evidentiary

hearing under the ITA. RCW 71.05.310 ("The burden of proof shall be by clear,

cogent, and convincing evidence and shall be upon the petitioner."). Although

former RCW 71.05.320(3)(c)(ii) does not explicitly state a standard of proof the

State must meet in its prima facie petition if the individual does not rebut the State's

claim, the State asserts it is still held to the clear, cogent, and convincing standard at

the prima facie stage.

       We agree with the State that a clear, cogent, and convincing standard of proof

must apply whenever it recommits an individual, either at the prima facie stage if




       7
         The dissent confuses "proof' in the sense of bringing forth some evidence-such as
submitting an admissible expert opinion-with an ultimate burden to "prove" something-a
burden that the statute does not place upon respondents for recommitment. Dissent at 2-3. In light
of the statutory text of former RCW 71.05.320(3)(c)(ii) and our duty to interpret statutes
constitutionally when possible, we reject the dissent's suggestion that the statute requires
individuals to present more than an admissible expert opinion regarding the person's changed
mental condition.
                                               21
In the Matter of the Det. of M W. & W.D., No. 90570-3

the individual does not respond to the petition or at a full evidentiary hearing. We

find unconvincing M.W. and W.D. 's reference to Petersen for the proposition that

trial standards such as clear, cogent, and convincing can apply only after both parties

have presented evidence at a full hearing. See In re Det. ofPetersen, 145 Wash. 2d 789,

797-98, 275 P.3d 1092 (2012).

      Prima facie evidence means evidence that is "sufficient" to sustain a

judgment. Murphy v.Immigration & Naturalization Serv., 54 F.3d 605, 610 (9th Cir.

1995) ("Prima facie evidence is 'evidence which, if unexplained or uncontradicted,

is sufficient to sustain a judgment in favor of the issue which it supports, but which

may be contradicted by other evidence."' (quoting BLACK'S LAW DICTIONARY 1190

(6th ed. 1990))); see also BLACK'S LAW DICTIONARY 677 (lOth ed. 2014).

       What constitutes "sufficient" evidence can depend on the context. M.W. and

W.D. point to Petersen, 145 Wash. 2d at 797-98, to suggest the State needs to set forth

only mere allegations and the court cannot weigh any evidence at the prima facie

stage. See also In re Pers. Restraint of Meirhofer, 182 Wash. 2d 632, 343 P.3d 731

(20 15) (explaining the probable cause hearing for sexually violent predators). While

this may be the case in those contexts, these cases are distinguishable because they

involved our analysis of a distinct statutory scheme-probable cause hearings to

preliminarily assess the release of sexually violent predators. The statutes at issue in

Petersen specifically required the court to determine if "facts exist" and if "probable


                                          22
In the Matter of the Det. of M W. & W.D., No. 90570-3

cause exists" before proceeding to a further hearing. See former RCW 71.09.090(2)

(1995). Former RCW 71.05.320(3)(c)(ii), in contrast, does not set any such standard

of proof. Construing former RCW 71.05.320(3)(c)(ii) constitutionally, as we must,

we agree with the State that it must provide sufficient proof to warrant recommitment

of violent, incompetent individuals at the prima facie stage, even when the individual

fails to offer any rebuttal evidence. The State continues to bear the burden of proof

by clear, cogent, and convincing evidence; an individual's decision not to respond

to this evidence does not alter the State's burden.

      In addition to misconstruing the burden of proof, the trial court commissioner

also misinterpreted other significant procedural protections that apply at the prima

facie stage. In order to justify commitment for each 180-day period, the State must

present a petition that includes at least two affidavits from qualified professionals

describing the person's behavior supporting recommitment and explaining if any

other less restrictive alternative treatments are available to the person. Former RCW

71.05.290(2). Former RCW 71.05.320(1) and (2) (2013) further demonstrate that the

fact finder must determine if less restrictive treatment alternatives are warranted

when recommitting an individual to 180-day periods.

       Beyond the prima facie stage, when the entire process for recommitment is

viewed together as a whole-from the State's initial petition to the individual's

opportunity for rebuttal to the fact finder's determination of release or


                                          23
In the Matter of the Det. of M W. & W.D., No. 90570-3

recommitment-former RCW 71.05.320(3)(c)(ii) does not offend procedural due

process. This provision does not deny the procedural protections in other provisions

of the ITA, such as the right to counsel (at public expense if the person is indigent), 8

the right to remain silent, the right to present evidence and cross-examine witnesses,

the right to refuse medication prior to a hearing, and the right to an expert provided

at public expense if the patient is indigent. RCW 71.05.210 ("beginning twenty-four

hours prior to a trial or hearing pursuant to RCW ... 71.05.320, ... the individual

may refuse psychiatric medications"), .360(5)(b )-(e), (12); see also RCW

71.05.360(1)(a) ("Every person involuntarily detained or committed under the

provisions of this chapter shall be entitled to all the rights set forth in this chapter ..

. and shall retain all rights not denied him or her under this chapter."). The individual

also retains the right to request a jury trial at commitment hearings. RCW 71.05.310.

Finally, the ITA includes an additional procedural safeguard beyond the hearing

process: the person in charge of the treating hospital or facility can release or order

less restrictive treatment for the individual at any time. RCW 71.05.330(1); former

RCW 71.05.340(1) (2009). These ample protections help reduce the risk of

erroneous decisions. 9


       8
         In addition to the statutory and regulatory basis allowing individuals the right to counsel
under the ITA, see RCW 71.05.360(5)(b); WAC 388-865-0566(2), the record in this case also
demonstrates that M.W. and W.D. were represented by counsel prior to recommitment under the
challenged statutory provision. See Sealed Clerk's Papers at 34-41, 380-85.
       9
         The dissent asserts that many of the procedural protections in the ITA do not apply to the
recommitment process under former RCW 71.05.320(3)(c)(ii). We disagree. Reading former
                                                24
In the Matter of the Det. of M W. & W.D., No. 90570-3

       The fact that the individual must put forth some evidence before some of these

protections can apply at a full evidentiary hearing does not violate due process. There

would be little value in requiring some of these procedures at an earlier stage in the

recommitment proceedings because the burden on the individual to get to the

evidentiary hearing is relatively low. Moreover, the risk of erroneous deprivation is

low because if the individual cannot meet the burden of producing at least one

admissible expert opinion stating he no longer presents a substantial likelihood of

committing similar violent acts as a result of his mental condition, then it is unlikely

that the individual would be able to prevail in a full evidentiary hearing. Therefore,

procedural safeguards weigh in favor of the constitutionality of former RCW

71.05 .320(3 )( c)(ii).

       3.      Governmental interests weigh in favor of the State

       In McCuistion, we recognized that the government has important interests in

increasing public safety, encouraging effective treatment of violent mentally ill

individuals, and avoiding the expense of unnecessary evidentiary hearings. 174
Wash. 2d at 394. Although the context is distinct, each of those interests applies here.




RCW 71.05.320(3)(c)(ii) in light of our duty to construe statutes constitutionally and the broader
statutory context suggests that a number of procedural protections are available to individuals
subject to this recommitment process. If an individual in the future were denied such procedural
rights, that could be the basis for an as applied challenge, but we do not see these speculative future
claims as reasons to declare the statute unconstitutional either facially or as applied to M.W. or
W.D.
                                                  25
In the Matter of the Det. of M W. & W.D., No. 90570-3

      The ITA is designed to provide treatment to individuals and to provide public

safety protections through graduated periods of short-term involuntary civil

commitment. The public safety concerns are even higher for individuals who are

incompetent to stand trial but a judge has made a special finding that they committed

a violent felony act. The legislature slightly reformed the recommitment process for

this particular group of individuals. The new process still allows the individuals the

right to a full evidentiary hearing, but it minimizes the time, effort, and expense of

such hearings when the individual chooses not to come forward with evidence to

rebut the State's petition for recommitment. The government has legitimate interests

in conserving resources in these narrow circumstances.

      4.      Taken together, the Mathews factors support the constitutionality of
             former RCW 71.05.320(3)(c)(ii)

      Weighing the competing interests and procedural protections, former RCW

71.05.320(3)(c)(ii) satisfies procedural due process. The individuals subject to

former RCW 71.05.320(3)(c)(ii) have significant liberty interests at stake, but the

government also has important interests in avoiding overly burdensome and

duplicative evidentiary hearings every six months if an individual chooses not to

rebut the State's prima facie showing in its petition for recommitment. The second

Mathews factor tips the balance in favor of the State because, when read as a whole,

the process for recommitting individuals whom a judge found committed a violent



                                          26
In the Matter of the Det. of M W. & W.D., No. 90570-3

felony act consists of sufficient procedural safeguards and a low risk of erroneous

deprivation of rights.

D.    Former RCW 71.05.320(3)(c)(ii) is not unconstitutionally void for vagueness

      The vagueness doctrine protects procedural due process by ensuring laws

provide notice and clear standards to prevent arbitrary enforcement. LaBelle, 107
Wash. 2d at 201. The purpose of this doctrine is to "provide fair notice to citizens as to

what conduct is proscribed and to protect against arbitrary enforcement of the laws."

City ofSeattle v. Eze, 111 Wash. 2d 22, 26, 759 P.2d 366 (1988). The party challenging

a law as void for vagueness bears the heavy burden of proving its unconstitutionality.

!d.

       When considering a vagueness challenge, we do not consider the statutory

provision in isolation; rather, we must evaluate the provision in its broader statutory

context. City of Spokane v. Douglass, 115 Wash. 2d 171, 180, 795 P.2d 693 (1990).

Although we have a duty to construe statutes strictly when, like here, a significant

deprivation of liberty is involved, "our primary objective in interpreting a statute is

to ascertain and give effect to the intent of the Legislature." LaBelle, 107 Wash. 2d at

205. We also have a duty to construe statutes constitutionally. State v. Jorgenson,

179 Wash. 2d 145, 150, 312 P.3d 960 (2013).

       The superior court commissioner declared former RCW 71.05.320(3)(c)(ii)

unconstitutionally void for vagueness for two reasons. First, the commissioner


                                          27
In the Matter of the Det. of M W & WD., No. 90570-3

declared the law vague because it does not adequately specify a process for

reviewing the State's presentation of prima facie evidence. Second, the

commissioner found the law unconstitutionally vague because it fails to state the

burden of proof and procedure an individual must satisfy to rebut the State's prima

facie showing. M.W. and W.D. further elaborate that the statutory requirement for

an individual to present proof is unconstitutionally vague without further guidance

on how an individual should seek out and introduce this proof.

      We reject M. W. 's and W .D.'s vagueness claim. The language of former RCW

71.05.320(3)(c)(ii) clearly explains both what type of evidence the State and an

individual must produce to meet their initial burdens and how to make those

showings. Both parties must submit evidence relating to the person's "substantial

likelihood of committing acts similar to the charged criminal behavior" as a result

of a mental disorder or disability. Former RCW 71.05.320(3)(c)(ii). The State's

evidence must come from affidavits of two mental health professionals (with further

specifics elaborated in former RCW 71.05.290(2)). The individual need only

produce an admissible opinion from any expert. RCW 71.05.320(3)(c)(ii). Although

M.W. and W.D. focus on the statute's use of the word "proof," we agree with the

State that an individual needs to submit only the requisite type of evidence to satisfy

its burden at this prima facie stage because the State continues to bear the burden of

proof by clear, cogent, and convincing evidence throughout the recommitment


                                          28
In the Matter ofthe Det. ofMW & WD., No. 90570-3

process. RCW 71.05.310; see supra pp. 20-23. When read in its statutory context,

former RCW 71.05.320(3)(c)(ii) provides sufficient notice and standards to survive

M.W.'s and W.D.'s vagueness challenge.

E.    Former RCW 71.05.320(3)(c)(ii) does not violate the right to a trial by jury

      The Washington Constitution, article I, section 21, provides, "The right of

trial by jury shall remain inviolate." To determine whether that provision grants the

right to a jury trial in certain circumstances, we apply a two-part test. First, we

determine the scope of the right to a jury trial as it existed at the time of our founding

in 1889; second, we determine if the type of action at issue is similar to one that

would include the right to a jury trial at that time. Endicott v. Icicle Seafoods, Inc.,

167 Wash. 2d 873, 884, 224 P.3d 761 (2010).

       The superior court commissioner held that former RCW 71.05.320(3)(c)(ii)

violates individuals' statutory and state constitutional rights to a jury trial. M.W. and

W.D. argue that individuals subject to former RCW 71.05.320(3)(c)(ii) are

constitutionally entitled to a jury trial when facing recommitment under that statute.

They cite to historical cases discussing the right to a jury for civil commitment

proceedings, In re Detention ofEllern, 23 Wash. 2d 219, 223, 160 P.2d 639 (1945) and

In re Quesnell, 83 Wash. 2d 224, 242, 517 P.2d 568 (1973), and two cases recognizing

jury trial rights under the ITA, Sherwin v. Arveson, 96 Wash. 2d 77, 83-84, 633 P .2d

1335 (1981) and In re Detention of McLaughlin, 100 Wash. 2d 832, 844, 676 P.2d 444


                                            29
In the Matter of the Det. of M W. & W.D., No. 90570-3

(1984). They claim that former RCW 71.05.320(3)(c)(ii) denies that right to a jury

trial because it could allow continued commitment without a jury trial in instances

when the State carries its prima facie burden and the individual receives no

evidentiary hearing because it fails to rebut the State's evidence. M.W. and W.D.

distinguish similar civil standards like summary judgment, claiming the showing is

less onerous on nonmoving parties and asserting such standards should not apply in

situations where such significant deprivations of liberty are at stake.

      We hold that former RCW 71.05.320(3)(c)(ii) does not violate an individual's

right to a jury trial. We have never affirmatively recognized the right to a jury trial

in a proceeding like this one. This civil commitment process is distinguishable from

indefinite civil commitment schemes that require jury trials on initial commitment

because the ITA involves only short periods of commitment and requires the State

to file a new petition and carry a high burden of recommitment at the expiration of

each period (here, every 180 days). Cf Quesnell, 83 Wash. 2d at 240. The ITA cases

that M.W. and W.D. cite are distinguishable. See Sherwin, 96 Wash. 2d at 84 (holding

there is no constitutional right to a jury trial in the county of one's residence for 90-

day commitment under the ITA); McLaughlin, 100 Wash. 2d at 845 (holding that there

is no right to a unanimous verdict in 90-day involuntary commitment proceedings).

       But even assuming an individual subject to former RCW 71.05.320(3)(c)(ii)

has a right to a jury in recommitment proceedings, the statute meets constitutional


                                           30
In theMatteroftheDet. ofMW. & W.D., No. 90570-3

standards. RCW 71.05.310 gives individuals the right to request a jury trial upon

initial commitment and at evidentiary hearings for recommitment periods of 180

days. The fact that individuals subject to RCW 71.05.320(3)(c)(ii) must meet a

threshold burden of production does not violate any constitutional right to a jury trial

because the individual still has the opportunity to proceed to a jury trial to weigh its

evidence against the State's; the individual need only first come forward with its

evidence before the hearing is warranted. If the individual chooses not to respond to

the State's evidence, this may constitute a waiver of the right to an evidentiary

hearing with a jury, but it does not mean the statute denies the right to a jury.

Therefore, the statutory right to a jury for proceedings under former RCW

71.05.320(3)(c)(ii) satisfies constitutional standards.

F.     Former RCW 71.05.320(3)(c)(ii) does not violate equal protection

       Civil commitment statutes that treat classes of individuals differently are

subject to the rational basis standard, which requires that all members of a class are

treated alike, that there is a rational basis for distinguishing the class from others,

and that the classification is rationally related to the law's purpose. Am. Legion Post

No. 149 v. Dep't of Health, 164 Wash. 2d 570, 609, 192 P.3d 306 (2008) (quoting

O'Hartigan v. Dep't ofPers., 118 Wash. 2d 111, 122, 821 P.2d 44 (1991)).

       The trial court commissioner held former RCW 71.05.320(3)(c)(ii) violates

equal protection because it "carve[s] out an isolated subset of individuals subject to


                                           31
In the Matter of the Det. of M W. & W.D., No. 90570-3

recommitments under the general provisions of [former] RCW 71.05.320(3) for

disparate treatment (indefinite commitment), without rational basis." Sealed Clerk's

Papers at 341. M.W. and W.D. do not address this issue in their briefing.

      The State claims that former RCW 71.05.320(3)(c)(ii) satisfies the '"relaxed

and highly deferential"' rational basis standard for three reasons. Opening Br. of

State at 41 (quoting In re Det. ofTuray, 139 Wash. 2d 379, 410, 986 P.2d 790 (1999)).

First, all members of the class-individuals incompetent to stand trial for violent

felony charges whom a judge has found committed a violent felony act-are subject

to the same uniform procedure under former RCW 71.05.320(3)(c)(ii). Second, the

legislature has compelling state interests in distinguishing certain violent mentally

ill individuals from other mentally ill people subject to treatment. See, e.g., In re Det.

ofPatterson, 90 Wash. 2d 144, 151, 579 P.2d 1335 (1978), overruled on other grounds

by McLaughlin, 100 Wash. 2d 832. Third, the statute is rationally related to those state

interests because the distinction is based on "the severity of a person's criminal

behavior" and helps keep those individuals and the public safe while they are at

substantial risk of repeating violent acts. Opening Br. of State at 44-45. The State

urges us to defer to the legislature's chosen means to promote legitimate

governmental goals.

       We agree that the classification in former RCW 71.05.320(3)(c)(ii) does not

violate equal protection because it is rationally related to legitimate governmental


                                            32
In the Matter of the Det. of M W. & W.D., No. 90570-3

interests. As discussed above in Part B, the government has strong interests in

protecting the public from violent acts of individuals and in ensuring proper

treatment for mentally ill people. This statute singles out a particular set of

individuals-those found incompetent to stand trial for violent felony charges when

a judge makes a finding the person committed a violent felony act-and slightly

modifies the recommitment process in a way that continues to ensure that the

individual will receive an additional 180 days of involuntary treatment when the

State proves by a clear, cogent, and convincing standard of proof that the individual

still poses a substantial risk of repeating similar violent acts as a result of his mental

illness. This process that is designed for a specific group is rationally related to the

State's legitimate interests.

                                  IV. CONCLUSION

       M.W. and W.D fail to meet their burden to prove that former RCW

71.05.320(3)(c)(ii) violates substantive or procedural due process, vagueness, equal

protection, or the right to a jury trial. We reverse the superior court commissioner's

ruling and uphold former RCW 71.05.320(3)(c)(ii) as constitutional.




                                            33
In re Det. of M W. & W.D., No. 90570-3




WE CONCUR:



                                                I
                                              ~U1e7;p-




                                         34
In re Det. of M W and WD., No. 90570-3
(Gordon McCloud, J., dissenting)




                                   No. 90570-3

      GORDON McCLOUD, J. (dissenting)-The trial court concluded that the

new civil commitment statute at issue in this case, former RCW 71.05.320(3)(c)(ii)

(2013), was unconstitutional. It ruled that the statute provided no procedure for

evaluating the parties' evidence, no burden of proof, and no standard of proof-so

it was unconstitutionally vague. It also ruled that the statute permitted continued

civil commitment based on allegations that the respondents "continue[] to suffer

from a mental disorder or developmental disability that results in a substantial

likelihood of committing acts similar to the charged criminal behavior," former

RCW 71.05.320(3)(c)(ii), but gave the respondents no appropriate means oftesting

these allegations-so it deprived them of due process.

      The State and the majority tacitly acknowledge these problems identified by

the trial court.   The majority upholds the statute anyway.      But it does so by

substantially rewriting it to incorporate the missing procedural safeguards.


                                          1
In re Det. of M W and WD., No. 90570-3
(Gordon McCloud, J., dissenting)


      That rewrite does make the statute less vague and does fill its gaps with

procedures, evidentiary standards, and burdens of proof that satisfy the constitutional

concerns. But this rewrite goes far beyond our court's authority to construe statutes:

it actually revises one. Because this court lacks the power to usurp the legislature's

role in this fashion, I respectfully dissent.

                                       ANALYSIS
       Where legislative intent is clear, a court may construe a vague statute to save

it from total invalidation. State v. Martinez, 85 Wash. 2d 671, 675-80, 538 P.2d 521

(1975), overruled on other grounds by State v. Smith, 93 Wash. 2d 329, 336 n.2, 610
P.2d 869 (1980); see Skilling v. United States, 561 U.S. 358, 405-06, 130 S. Ct. 2896,

177 L. Ed. 2d 619 (20 10). But a court may not, under the guise of "construing" the

statute, "attempt[] a wholesale revision of it." Martinez, 85 Wash. 2d at 680. That

would usurp the legislature's role. Id.

       The majority violates this rule by making no fewer than four separate

substantive amendments to former RCW 71.05.320(3)(c)(ii) to answer the

respondents' constitutional challenges.             First, the majority changes the word

"'proof'" to "evidence" 1 so as to lessen the burden on the committed person. The

legislature's statute required the committed person to present "proof' of a changed


       1 Majority   at 20, 28 (quoting former RCW 71.05.320(3)(c)(ii)).


                                                2
In re Det. of M W. and W.D., No. 90570-3
(Gordon McCloud, J., dissenting)


condition to obtain a full hearing on whether commitment could continue; the

majority's change lowers this burden slightly. It requires that person to "present[]

[evidence] through an admissible expert opinion that the person's condition has so

changed ... that the mental disorder or developmental disability no longer presents

a substantial likelihood of the person committing acts similar to the charged criminal

behavior." 2 Second, the majority significantly increases the burden on the State. It

accomplishes this increase by changing the phrase "prima facie evidence" 3 to "proof

by clear, cogent, and convincing evidence" 4 so that the statute now requires the State

to "present[] [proof by clear, cogent, and convincing] evidence that the person

continues to suffer from a mental disorder or developmental disability that results in

a substantial likelihood of committing acts similar to the charged criminal

behavior." 5 Third, the majority takes procedural protections from a different part of

the involuntary treatment act (ITA) and inserts them into the challenged statute.

These insertions make former RCW 71.05 .320(1) and (2) (20 13)-which require the

superior court to determine, in the context of a full evidentiary hearing on the State's




       2   Former RCW 71.05.320(3)(c)(ii); see majority at 20, 28.
       3   Former RCW 71.05.320(3)(c)(ii).
       4
           Majority at 23.
       5   Former RCW 71.05.320(3)(c)(ii); see majority at 21-23, 28.
                                              3
In re Det. of M W and WD., No. 90570-3
(Gordon McCloud, J., dissenting)


petition for continued confinement, whether a less restrictive treatment alternative is

appropriate-applicable at the preliminary hearing stage under former RCW

71.05.320(3)(c)(ii) as wel1. 6 And finally, the majority borrows two additional

procedural       protections   from   another part of the    ITA-it copies RCW

71.05.360(5)(b), which grants the right to counsel "before and at the probable cause

hearing" that must occur "within seventy-two hours of the initial detention," and

RCW 71.05.360(5)(e), which grants the right to refuse medications beginning 24

hours before that probable cause hearing-and inserts them into former RCW

71.05 .320(3 )( c)(ii). 7

       Having rewritten former RCW 71.05.320(3)(c)(ii) to incorporate these new

procedural safeguards and evidentiary standards, the majority concludes that the

statute is no longer vague. Majority at 28. The majority is certainly correct; this

new version of the statute is far superior to the one our legislature wrote. The

problem is that this new version is not merely a construction of the statute we were

asked to evaluate-it is a wholesale rewrite. And it certainly doesn't reflect any

clear legislative intent.




        6   Majority at 23.
        7   Majority at 24.
                                            4
In re Det. of M W. and W.D., No. 90570-3
(Gordon McCloud, J., dissenting)


       Indeed, the legislative intent underlying former RCW 71.05.320(3)(c)(ii) is

far from clear. In this court, the State offered a contradictory explanation of that

intent. On one hand, it argued that the amendment was intended to facilitate the

continued civil commitment of people who "no longer met the criteria for ... civil

commitment" under the old regime. Opening Br. of State of Wash. Dep 't of Health

& Human Servs. at 6 (emphasis added). And it relied on our case law addressing

the rights of sexually violent predators-persons this court has held to be more

dangerous less likely to be cured, and therefore entitled to fewer procedural

safeguards relative to other individuals with mental illness-to argue that former

RCW 71.05.320(3)(c)(ii) satisfies constitutional standards. See majority at 12-13.

On the other hand, the State argued that the amendment didn't change the criteria

for civil commitment at all. Id. at 35-36 (arguing that the amendment creates no risk

of erroneous civil commitment because if a person can't provide an expert opinion

to contradict the State's petition, "then there is minimal likelihood that the [person]

would be able to prevail in a full evidentiary hearing"). The majority embraces the

latter argument, rewriting former RCW 71.05.320(3)(c)(ii) so that it "does not deny

the procedural protections in other provisions of the ITA." Majority at 24.

       But to the extent that we can glean any evidence of the legislature's intent

from    the   legislative   record,   this   evidence   suggests that   former   RCW


                                             5
In re Det. ofM Wand WD., No. 90570-3
(Gordon McCloud, J., dissenting)


71.05.320(3)(c)(ii) was designed to do exactly that-to diminish the procedural

protections afforded individuals like the respondents. As the majority points out, the

legislature enacted former RCW 71.05.320(3)( c)(ii) to address "a gap in the statutory

system" into which "violent mentally ill individuals" fall when they are incompetent

to stand trial. Majority at 14 (citing LAWS OF 2013, ch. 289, § 1). Because these

individuals cannot be incarcerated or committed long term as "not guilty by reason

of insanity," the State wanted to create a special statutory scheme to provide proper

treatment for these individuals and protect public safety. !d. This legislative history

suggests an intent to treat individuals like the respondents-those found by a court

to have committed "acts ... constitut[ing] a violent offense," RCW 71.05.280(3)(b ),

and also deemed incompetent to stand trial for those acts-more like insanity

acquittees.

      What the majority fails to acknowledge is that persons acquitted by reason of

insanity may be civilly committed under a lower evidentiary standard: the State must

prove that they are mentally ill and dangerous by only a preponderance of the

evidence. Jones v. United States, 463 U.S. 354, 368, 103 S. Ct. 3034, 77 L. Ed. 2d
694 (1983); State v. Wilcox, 92 Wash. 2d 610, 613-14, 600 P.2d 561 (1979). If the

legislature actually intended to treat people such as the respondents more like

insanity acquittees, then it would follow that the legislature intended to make it



                                           6
In reDet. ofM.W and WD., No. 90570-3
(Gordon McCloud, J., dissenting)


easier for the State to continue their commitment. In other words, the legislature

might well have intended former RCW 71.05.320(3)(c)(ii) to impose a lower

evidentiary burden on the State than the clear, cogent, and convincing standard; to

relieve the court of its responsibility to rule on less restrictive alternatives; and/or to

omit any guarantee of counsel.

       I agree with the majority that such legislative intentions would raise grave

procedural due process concerns, particularly with respect to burdens of proof and

evidentiary standards.     Insanity acquittees may be committed under the lower

preponderance standard for reasons that do not apply to individuals, like the

respondents, deemed incompetent to stand trial. First, in an insanity acquittal, the

acquittee him- or herself advances the argument that mental illness caused the

dangerous behavior; second, the acquittee does so while competent; and third, a fact

finder has already found, beyond a reasonable doubt, that the acquittee committed

at least one criminal act because of mental illness. Born v. Thompson, 154 Wash. 2d
749, 760-62, 117 P.3d 1098 (2005). 8 But we cannot address these constitutional




       8
        Note that while none of the individuals subject to former RCW 71.05.320(3)(c)(ii)
have been convicted of a crime beyond a reasonable doubt, all have been found by clear,
cogent, and convincing evidence to have committed acts constituting a violent felony, a
fact that distinguishes them from other civilly committed individuals. Former RCW
71.05.320(3)(c)(ii); RCW 71.05.280(3)(b); RCW 10.77.086(4).

                                             7
In re Det. of M W. and W.D., No. 90570-3
(Gordon McCloud, J., dissenting)


problems by rewriting former RCW 71.05.320(3)(c)(ii) in apparent contravention of

the legislature's intent.

                                   CONCLUSION

       Procedural due process analysis is flexible by design. In the c-ivil commitment

context, it allows the legislature to tailor the procedures governing commitment and

periodic review to the needs of specific populations. See Jones, 463 U.S. at 367-68

(insanity acquittees and other civil commitment candidates subject to different

standards of proof because "' [d]ue process is flexible and calls for such procedural

protections as the particular situation demands"' (alteration in original) (quoting

Morrissey v. Brewer, 408 U.S. 471, 481,92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972))).

Thus, there are a variety of ways in which the legislature could address the issues

posed by individuals whose mental illness makes them incompetent to stand trial for

acts of violence. The key point here is that the legislature, not this court, has the

authority to write the laws that do so.

       The legislature enacted former RCW 71.05.320(3)(c)(ii). Like the trial court

in this case, I conclude that former RCW 71.05.320(3)(c)(ii) is unconstitutionally

vague because it vests virtually unlimited discretion in a reviewing court to

determine whether an individual has provided sufficient "proof'' to rebut the State's

"prima facie evidence" that civil commitment should continue for another six



                                           8
In re Det. of M W. and W.D., No. 90570-3
(Gordon McCloud, J., dissenting)


months without a full evidentiary hearing. And I agree with the majority that former

RCW 71.05.320(3)(c)(ii) raises significant procedural due process concerns as

written. But I would not save the statute by rewriting it. That is not the role of this

court.




                                           9
In re Det. of M W and WD., No. 90570-3
(Gordon McCloud, J., dissenting)




                                         10